Exhibit 21.1 QAD Inc. LIST OF REGISTRANT’S SUBSIDIARIES Percentage Owned by QAD Inc. Country of Organization QAD Australia Pty. Limited — 100% Australia QAD Europe NV/SA — 100% Belgium QAD Brasil Ltda. — 100% Brazil QAD (Bermuda) Ltd. — 100% Bermuda QAD Canada ULC — 100% Canada QAD China Ltd. — 100% China QAD Europe s.r.o. — 100% Czech Republic QAD Europe S.A.S. — 100% France QAD Europe GmbH — 100% Germany QAD Asia Limited — 100% Hong Kong QAD India Private Limited — 100% India Precision Software Limited — 100% Ireland QAD Ireland Limited — 100% Ireland QAD Italy S.r.l. — 100% Italy QAD Japan k.k. — 100% Japan QAD Korea Limited — 100% Korea QAD Mexicana, S.A. de C.V. — 100% Mexico QAD Sistemas Integrados Servicios de Consultoria, S.A. de C.V. — 100% Mexico QAD EMEA Holdings B.V. — 100% Netherlands QAD Europe B.V. — 100% Netherlands QAD Holland Holdings B.V. — 100% Netherlands QAD Netherlands B.V. — 100% Netherlands QAD NZ Limited — 100% New Zealand QAD Polska Sp. zo.o. — 100% Poland QAD Lusitana Europe — Software e Servicos, Unipessoal, Limitada — 100% Portugal QAD Singapore Private Limited — 100% Singapore QAD Software South Africa (Proprietary) Limited — 100% South Africa QAD Europe S.l. — 100% Spain QAD Europe SA/AG — 100% Switzerland QAD (Thailand) Ltd. — 100% Thailand QAD EMEA Limited — 100% United Kingdom QAD Europe Limited — 100% United Kingdom QAD Holding Limited — 100% United Kingdom QAD United Kingdom Limited — 100% United Kingdom Enterprise Engines Inc. — 100% USA QAD Brazil, Inc. — 100% USA QAD Holdings Inc. — 100% USA QAD Japan Inc. — 100% USA QAD Ortega Hill, LLC — 100% USA
